DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections-Allowability
Claims 11, 12, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “of a different service other than the managed control plane service.” There is no mention of a different service other than the managed control plane service …without requiring a developer of the application to provide code to satisfy operational requirement in the specification.
Applicant cites a service that is external to the managed control plane service (page 14 of arguments filed 7/21/2022). This seems to be different than the recitation of the claim limitation.
Claim 1 also recites “wherein a particular common operational requirement plugin of the set of COR plugins to be used for the application indicates (a) at least one API, other than the end- user API of the application,” and there is no mention of a COR plugin that indicates a different service in the specification.
Applicant cites implementing plugin provider resources at a service other than the MCPS. However, this is different than “at least one API, other than the end- user API of the application” (see page 13 of arguments file 7/21/2022).  
Claims 2-5 are rejected based on dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al. (U.S. PG PUB 2017/0195173) in view of Massaguer et al. (U.S. Patent 9,678,726).

Regarding claim 1, Izenberg teaches a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices (see Fig. 14, computing device) cause the one or more computing devices to: 
obtain, at a managed control plane service of a provider network, a specification of an application (see ¶ [0038] “to implement new FPGA-utilizing applications by third party developers 182 and/or clients 180”),
 wherein the specification (a) indicates one or more end-user application programming interfaces (APIs) of the application and (b) does not identify a resource to be used for performing a computation in response to an invocation of the one or more end-user APIs of the application (see ¶[0049] “The descriptor 531 may be transmitted via one of the programmatic interfaces 521 established by resource manager 520 for client interactions. In some embodiments, descriptor 531 may simply indicate the name or problem domain of the application, while in other embodiments descriptor 531 may include various details such as the kinds of FPGA vendors preferred, performance requirements, availability requirements, security requirements and the like. Based at least in part on the information provided to resource manager 520” see ¶ [0055] “The application descriptor 831 may include enough information, such as the kind of FPGA or FPGAs required for the application, the FPGA configuration specified in the appropriate language (e.g., in a Hardware Description Language compatible with the FPGA), security policies supported by the application, APIs or other interfaces made available by the application, and the like, to enable the resource manager to check whether a set of acceptance criteria 838 associated with the VCS's marketplace are met by the application.” Examiner notes that the descriptor does not identify a resource because that is the resource managers duty not the descriptors);
determine, at the managed control plane service (see ¶[0031] “The resource manager 120 may be considered a control-plane or administrative component of the VCS 110, and may utilize additional control-plane components such as a configuration/provisioning database 125 to fulfill its responsibilities.”),
a set of common operational requirement (COR) plugins to be used for the application in response to the invocation of at least one of the end-user APIs of the application (¶ [0031] “The VCS 110 includes a resource manager 120 in the depicted embodiment, responsible for coordinating the configuration and allocation of resources on behalf of VCS clients 180, and for implementing various types of programmatic interfaces 121 used for interactions with clients 180 and/or third-party FPGA application developers 182.” Note: These programmatic interfaces are the common plugins, they are common because they interact with multiple clients and third party developers. See ¶[0034] “If a client wishes to execute an FPGA-utilizing application, the resource manager 180 may perform the needed configuration operations to prepare and launch a compute instance (or allocate a previously-launched compute instance) at one of the FPGA-enabled virtualization hosts on behalf of the client, and provide the client 180 with the required instance configuration information (e.g., a network address or name, as well as the security credentials) to allow the client to use the compute instance.”), 
and cause, by the managed control plane service, in response to an invocation of an end-user API of the one or more end-user APIs of the application (See ¶[0034] “If a client wishes to execute an FPGA-utilizing application, the resource manager 180 may perform the needed configuration operations to prepare and launch a compute instance (or allocate a previously-launched compute instance) at one of the FPGA-enabled virtualization hosts on behalf of the client, and provide the client 180 with the required instance configuration information (e.g., a network address or name, as well as the security credentials) to allow the client to use the compute instance.”) 
(a) one or more computations of application-specific logic associated with the end-user API of the application to be performed at a resource selected by the managed control plane service (see ¶[0022] “A number of different types of programmatic interfaces for interacting with clients may be implemented at the VCS in different embodiments, including for example one or more sets of application programming interfaces (APIs), web-based consoles, command-line tools, or graphical user interfaces.”).  
Izenberg does not expressly disclose, however, Massaguer teaches 
wherein a particular common operational requirement plugin of the set of COR plugins to be used for the application indicates (a) at least one API, other than the end-user API of the application, of a different service other than the managed control plane service to be invoked to satisfy an operational requirement of the application (see col. 5, lines 30-52, “In box 307, the plugin generation application 106 automatically generates a platform-independent application programming interface (API) for the development environment 215 (FIG. 2) from the platform-independent model 103. In this regard, the plugin generation application 106 may convert the operations 224 (FIG. 2) specified by the platform-independent model 103 to an API 230 in a language supported by development environment 215.”), without requiring a developer of the application to provide code to satisfy the operational requirement (see col. 5, lines 62-67, col. 6, lines 1-15, “In box 309, the plugin generation application 106 automatically generates one or more platform-specific plugins 109 (FIG. 2) for corresponding targeted platforms for use in a development environment 215 (FIG. 2). In generating the platform-specific plugins 109, the plugin generation application 106 may map the generated API 230 to platform-specific code 233 that implements the SDK functionality on the target platform.”—the plugin automatically generates the code, thus the developer does not provide code) and 
(b) one or more programs other than the application-specific logic of the application to be executed at the managed control plane service to satisfy the operational requirement of the application (see col. 5, lines 25-30, “In box 307, the plugin generation application 106 automatically generates a platform-independent application programming interface (API) for the development environment 215 (FIG. 2) from the platform-independent model 103. In this regard, the plugin generation application 106 may convert the operations 224 (FIG. 2) specified by the platform-independent model 103 to an API 230 in a language supported by development environment 215.”); 
(b) an API of the at least one API, other than the end-user API of the application, of the different service indicated in the particular common operational requirements plugin to be invoked (see col, 5. Lines 30-52, “In box 307, the plugin generation application 106 automatically generates a platform-independent application programming interface (API) for the development environment 215 (FIG. 2) from the platform-independent model 103”); 
and (c) a program of the one or more programs, other than the application specific logic of the application, indicated in the particular common operational requirements plugin to be executed at a resource selected by the managed control plane service (see col. 5, lines 25-30, “In box 307, the plugin generation application 106 automatically generates a platform-independent application programming interface (API) for the development environment 215 (FIG. 2) from the platform-independent model 103. In this regard, the plugin generation application 106 may convert the operations 224 (FIG. 2) specified by the platform-independent model 103 to an API 230 in a language supported by development environment 215.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Izenberg by adapting the teachings of Massaguer to be able to support multiple platforms (see abstract of Massaguer).

Regarding claim 2, Izenberg teaches wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: provide an indication of a plurality of common operational requirement plugins via one or more programmatic interfaces (see ¶ [0022] “Control-plane components may be responsible for administrative tasks such as managing the health and availability of virtualization hosts and networks, selecting the appropriate virtualization host for a given requested compute instance, enforcing security policies, and the like. The data-plane may comprise those components which are used for communicating and processing client application-related data. In various embodiments, a resource manager comprising one or more control-plane components of the VCS may be responsible for receiving and responding to client requests via various programmatic interfaces, and for coordinating the administrative and configuration operations required to fulfil various types of client requirements.”); 
and include at least one common operational requirement plugin in the set of common operational requirement plugins based at least in part on input received via the one or more programmatic interfaces (see ¶[0022] “number of different types of programmatic interfaces for interacting with clients may be implemented at the VCS in different embodiments, including for example one or more sets of application programming interfaces (APIs), web-based consoles, command-line tools, or graphical user interfaces.”).
Regarding claim 3, Izenberg teaches wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: obtain, before a response to the end-user API is provided to an invoker of the end- user API, a result of the API indicated in the particular common operational requirements plugin (see ¶ [0027] “In at least one embodiment, for example as part of the security policies implemented for various FPGA-enabled instances, a forced cleanup API or command may be supported by the resource manager. If, after completing its use of the FPGA or FPGAs from a given compute instance (or at any time selected by the client), a client wishes to ensure that evidence of the client's use of the FPGAs (such as any leftover data objects) are permanently removed, a forced cleanup command may be issued to the resource manager with respect to the client's FPGA-enabled compute instance”).
Regarding claim 5, Izenberg teaches wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: utilize, by the managed control plane service, a different set of common operational requirement plugins for another application, wherein the different set does not include the particular common operational requirement plugin (see ¶ [0076]).


Claims 6-7, 10, 13-17, 19 under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (U.S. PG PUB 2013/0124807) in view of Massaguer et al. (U.S. Patent 9,678,726).

Regarding claim 6, Nielsen teaches a computer-implemented method, comprising: 
obtaining, at a managed control plane service (see ¶ [0023] “illustrates a software as a service ( SaaS) system”), a descriptor of a first application (see Fig. 1, Application 161a), wherein the descriptor does not identify a resource to be used for performing a computation in response to an invocation of one or more end-user APIs of the first application (see ¶ [0045], descriptor ID); 
identifying, by the managed control plane service, a first set of common operational requirement plugins to be used for the first application in response to the invocation of at least one of the end-user APIs of the first application (see ¶ [0032] “In particular embodiments, the APIs exposed by application instances 162 to infrastructure management layer 150 may conform to a uniform format, and may include a particular set of APIs that are common to all applications. Through these APIs, infrastructure management layer 150 may communicate with application instances 162 similar to objects in object-oriented programming.” and ¶ [0076] “Application 210 exposes a common interface via which it is provisioned for new tenants. Tenants may be associated with tenant IDs that can be globally-unique. Provisioning a tenant can involve initializing data in application 210 and removing a tenant can involve deleting tenant data from application 210. Tenant data can be stored in application user volume 250 and/or user volumes 230. Resources consumed by application 210 can be reported on a per tenant basis as well as a per application instance basis. Application 210 can expose at least one capacity metric. A common API is used to fetch values of these metrics. Tenant provisioning can be automated through a standard OData interface on the management network.” See ¶[0159] “A set of common components can be used and each application can implement a series of call-backs that are invoked by the bootstrap. This standardized process eliminates the need for each appliance developer to invent his own startup mechanisms and also guarantees a predictable, repeatable startup sequence for all conformant appliances.”), 
at least one task to be performed at a computing device external to the managed control plane service to satisfy an operational requirement of one or more applications including the first application (see ¶ [0020] “In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider) or in a cloud computing environment or offered as a service such as a Software as a Service (SaaS).” See ¶[0024] “SaaS system 100 may allow the separation and independence of an application's operational and functional lifecycles. Thus, integrations of applications are made independent. Each application may be accompanied by sufficient descriptive information (e.g., metadata) such that an infrastructure management layer can create instances of the application, expose information about it, and manage its lifecycle. One aspect of the present disclosure is that all such applications may conform to and implement a common set of standards specifying the means and semantics for their interaction and communication with the infrastructure management machine and/or other applications. The infrastructure management machine, then, requires no knowledge of the internal details of applications and manages them all in a standard, uniform way.”);
causing, by the managed control plane service, in response to an invocation of an end-user API of the one or more end-user APIs of the first application, (a) one or more computations of the application-specific logic of the first application to be performed at a resource selected by the managed control plane service (see ¶ [0032] “For instance, the application instance 162 may "expose" one or more interfaces to infrastructure management layer 150 through an application API. In particular embodiments, the APIs exposed by application instances 162 to infrastructure management layer 150 may conform to a uniform format, and may include a particular set of APIs that are common to all applications.” And ¶ [0062] “It should be noted that some functions described as being done by infrastructure management layer 150 may not be proper "features" of infrastructure management layer 150, but, rather, processes built on top of an API associated with infrastructure management layer 150. Insofar as volumes, application instances, power states, or other application components or attributes are being manipulated, these functions are performed by infrastructure management layer 150, but driven by the API associated with infrastructure management layer 150”).
Nielsen does not expressly disclose, however, Massaguer teaches
wherein a first common operational requirement plugin of the first set indicates at least one task other than application-specific logic of the first application (see col. 5, lines 30-52, “In box 307, the plugin generation application 106 automatically generates a platform-independent application programming interface (API) for the development environment 215 (FIG. 2) from the platform-independent model 103. In this regard, the plugin generation application 106 may convert the operations 224 (FIG. 2) specified by the platform-independent model 103 to an API 230 in a language supported by development environment 215.”) and 
(b) a task of the at least one task, other than the application-specific logic of the first application indicated in the first common operational requirement plugin of the first set to be initiated (see col. 5, lines 25-30, “In box 307, the plugin generation application 106 automatically generates a platform-independent application programming interface (API) for the development environment 215 (FIG. 2) from the platform-independent model 103. In this regard, the plugin generation application 106 may convert the operations 224 (FIG. 2) specified by the platform-independent model 103 to an API 230 in a language supported by development environment 215.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nielsen by adapting the teachings of Massaguer to be able to support multiple platforms (see abstract of Massaguer).
Regarding claim 7, Nielsen teaches wherein the first set of common operational requirement plugins comprises one or more of: an authorization plugin (see ¶ [0044] “information regarding the machine's support of one or more authorization and/or role management schemes”), a metering plugin, a metrics collection plugin, a dashboard plugin, an automated tagging plugin, a logging plugin, a plugin for integration with an isolated virtual network, a data partitioning plugin, a caching plugin, a security plugin, an encryption plugin, a configuration constraints compliance plugin, a throttling plugin, or an application cloning plugin.
Regarding claim 10, Nielsen teaches wherein the resource selected by the managed control plane service comprises one or more of: (a) an event-driven dynamically-provisioned computing service, (b) a compute instance of a virtualized computing service, or (c) a software container (see ¶[0023] “In some embodiments, execution containers 161 may include an execution container application programming interface (API) 163 which may be used by infrastructure management layer 150 to communicate with and control execution containers 161 and application instances 162 running thereon.”).

Regarding claim 13, Nielsen teaches further comprising: identifying, by the managed control plane service, a second set of common operational requirement plugins to be used for a second application, wherein the second set comprises a second common operational requirement plugin which is not in the first set of common operational requirement plugins  (see ¶ [0142] “The metadata may include, for example, information for generating a first appliance based on first appliance information (e.g. an appliance image), information for generating a second appliance based on second appliance information (e.g. a different appliance image), information for configuring communication between the first appliance and the second appliance, and one or more identifiers indicating user volumes for use with the application instance.”).

Regarding claim 14, Nielsen teaches further comprising: obtaining, via a programmatic interface, an indication that the first common operational requirement plugin is to be used for the first application (see ¶ [0142] “The metadata may include, for example, information for generating a first appliance based on first appliance information (e.g. an appliance image), information for generating a second appliance based on second appliance information (e.g. a different appliance image), information for configuring communication between the first appliance and the second appliance, and one or more identifiers indicating user volumes for use with the application instance.”).

Regarding claim 15, Nielsen teaches including, by the managed control plane service, a second common operational requirement plugin in the first set of common operational requirement plugins without receiving an indication of the second common operational requirement plugin from an application developer (see ¶ [0142] “The metadata may include, for example, information for generating a first appliance based on first appliance information (e.g. an appliance image), information for generating a second appliance based on second appliance information (e.g. a different appliance image), information for configuring communication between the first appliance and the second appliance, and one or more identifiers indicating user volumes for use with the application instance.”).

Regarding claim 16, Nielsen teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to (see ¶[0018] storage medium): 
determine, at a managed control plane service, one or more end-user APIs of an application to be implemented at a provider network (see ¶[0023] “In some embodiments, execution containers 161 may include an execution container application programming interface (API) 163 which may be used by infrastructure management layer 150 to communicate with and control execution containers 161 and application instances 162 running thereon.”); 
identify, by the managed control plane service, a set of common operational requirements to be fulfilled for the application in response to the invocation of at least one of the end-user APIs of the application without obtaining program code for fulfilling the set of common operational requirements (see see ¶ [0032] “In particular embodiments, the APIs exposed by application instances 162 to infrastructure management layer 150 may conform to a uniform format, and may include a particular set of APIs that are common to all applications. Through these APIs, infrastructure management layer 150 may communicate with application instances 162 similar to objects in object-oriented programming.” and ¶ [0076] “Application 210 exposes a common interface via which it is provisioned for new tenants. Tenants may be associated with tenant IDs that can be globally-unique. Provisioning a tenant can involve initializing data in application 210 and removing a tenant can involve deleting tenant data from application 210. Tenant data can be stored in application user volume 250 and/or user volumes 230. Resources consumed by application 210 can be reported on a per tenant basis as well as a per application instance basis. Application 210 can expose at least one capacity metric. A common API is used to fetch values of these metrics. Tenant provisioning can be automated through a standard OData interface on the management network.” and see ¶[0159] “A set of common components can be used and each application can implement a series of call-backs that are invoked by the bootstrap. This standardized process eliminates the need for each appliance developer to invent his own startup mechanisms and also guarantees a predictable, repeatable startup sequence for all conformant appliances.”); and 
cause, by the managed control plane service, in response to an invocation of an end- user API of the one or more end-user APIs of the application (a) one or more computations of application-specific logic of the application to be performed at a resource selected by the managed control plane service (see ¶ [0032] “For instance, the application instance 162 may "expose" one or more interfaces to infrastructure management layer 150 through an application API. In particular embodiments, the APIs exposed by application instances 162 to infrastructure management layer 150 may conform to a uniform format, and may include a particular set of APIs that are common to all applications.” And ¶ [0062] “It should be noted that some functions described as being done by infrastructure management layer 150 may not be proper "features" of infrastructure management layer 150, but, rather, processes built on top of an API associated with infrastructure management layer 150. Insofar as volumes, application instances, power states, or other application components or attributes are being manipulated, these functions are performed by infrastructure management layer 150, but driven by the API associated with infrastructure management layer 150”).
Nielsen does not expressly disclose, however, Massaguer teaches 
(b) a task other than the application-specific logic of the application to be initiated to satisfy a common operational requirement of the set of common operational requirements to be fulfilled for the application (see col. 5, lines 30-52, “In box 307, the plugin generation application 106 automatically generates a platform-independent application programming interface (API) for the development environment 215 (FIG. 2) from the platform-independent model 103. In this regard, the plugin generation application 106 may convert the operations 224 (FIG. 2) specified by the platform-independent model 103 to an API 230 in a language supported by development environment 215.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nielsen by adapting the teachings of Massaguer to be able to support multiple platforms (see abstract of Massaguer).

Regarding claim 17, Nielsen teaches storing further program instructions that when executed on or across one or more processors further cause the one or more processors to: cause to be presented, via a programmatic interface, a request to populate an application-specific code template generated at the managed control plane service for the end-user API (see ¶[0144] “At step 540, an application instance is generated based on the received application template and metadata. The application instance's boundary properties are then populated at step 550 the application instance according to the metadata and the resources allocated at step 530. During this step, appliances within the application inherit (or "self-seed") any necessary properties and/or parameters from the configured application. At step 560, user data volumes are created based on the configuration parameters and metadata, and the volumes are associated with the application and its appliances. Finally, the application is started at step 570.”); and 
verify, prior to the invocation of the end-user API, that the application-specific code template has been populated (see ¶[0023] “Application instances 162 may be comprised of appliance instances generated from appliance images located in appliance image repository 153. An application instance 162 may be generated based on certain metadata 151 and an application template 152, which may identify the one or more appliance images that comprise the application instance 162. In some embodiments, execution containers 161 may include an execution container application programming interface (API) 163 which may be used by infrastructure management layer 150 to communicate with and control execution containers 161 and application instances 162 running thereon.”).
Regarding claim 19, Nielsen teaches wherein the set of common operational requirements comprises one or more of: an authorization requirement (see ¶ [0044] “information regarding the machine's support of one or more authorization and/or role management schemes”), a metering requirement, a metrics collection requirement, a dashboard requirement, an automated tagging requirement, a logging requirement, a requirement for integration with an isolated virtual network, a data partitioning requirement, a caching requirement, a security requirement, an encryption requirement, a configuration constraints compliance requirement, a throttling requirement, or an application cloning requirement.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al. (U.S. PG PUB 2017/0195173) and Massaguer et al. (U.S. Patent 9,678,726) as applied to claim 1 above, and further in view of Qadri et al. (U.S. PG PUB 20190213104).

Regarding claim 4, Izenberg teaches wherein at least one operation triggered by invocation of the API indicated in the particular common operational requirements plugin is performed with respect to a provision of a response to an invoker of the end-user API (see ¶ [0027] “In at least one embodiment, for example as part of the security policies implemented for various FPGA-enabled instances, a forced cleanup API or command may be supported by the resource manager. If, after completing its use of the FPGA or FPGAs from a given compute instance (or at any time selected by the client), a client wishes to ensure that evidence of the client's use of the FPGAs (such as any leftover data objects) are permanently removed, a forced cleanup command may be issued to the resource manager with respect to the client's FPGA-enabled compute instance.”).
Izenberg and Massaguer do not specify that the invocation is performed asynchronously, however, 
Qadri teaches invocations performed asynchronously (see ¶ [0335]).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nielsen and Massaguer by adapting the teachings of Qadri in order to improve efficiency, thoroughness, cost-effectiveness, flexibility, reliability, and availability (see ¶[0003] of Qadri).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (U.S. PG PUB 2013/0124807) and Massaguer et al. (U.S. Patent 9,678,726) as applied to claims 6 above, and further in view of Qadri et al. (U.S. PG PUB 20190213104).

Regarding claim 8, Nielsen and Massaguer do not expressly disclose wherein the first common application requirement plugin is a synchronous plugin, the computer- implemented method further comprising: obtaining a result of the task indicated in the first common operational requirements plugin before a response to the end-user API is provided to an invoker of the end-user API.
However, Qadri teaches wherein the first common application requirement plugin is a synchronous plugin (see ¶ [0335] “The frontend 812 will serve synchronous API calls whereas the backend 814 will perform asynchronous task executions, at least one of which will be the actual execution of a test 338 or a test 348.”), the computer- implemented method further comprising: obtaining a result of the task indicated in the first common operational requirements plugin before a response to the end-user API is provided to an invoker of the end-user API (see ¶ [0387] “Frontend service, which consists of or includes several stateless web servers deployed as PaaS web roles, expose tenant APIs. These servers receive requests from either web portal or shell. While most of the processing is synchronous,”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nielsen and Massaguer by adapting the teachings of Qadri in order to improve efficiency, thoroughness, cost-effectiveness, flexibility, reliability, and availability (see ¶[0003] of Qadri).

Regarding claim 9, Nielsen and Massaguer do not expressly disclose wherein the first common application requirement plugin is an asynchronous plugin, wherein at least a portion of the task is performed asynchronously with respect to a provision of a response to an invoker of the end-user API.
However, Qadri teaches wherein the first common application requirement plugin is an asynchronous plugin, wherein at least a portion of the task is performed asynchronously with respect to a provision of a response to an invoker of the end-user API (see ¶ [0335] “The frontend 812 will serve synchronous API calls whereas the backend 814 will perform asynchronous task executions, at least one of which will be the actual execution of a test 338 or a test 348.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nielsen and Massaguer by adapting the teachings of Qadri in order to improve efficiency, thoroughness, cost-effectiveness, flexibility, reliability, and availability (see ¶[0003] of Qadri).

Response to Arguments
Applicant's arguments filed on 7/21/2022 have been fully considered but they are not persuasive.
Applicants argue Claim 1, Izenberg do not disclose “a set of common operational plugins to be used for the application in response to the invocation of at least one of the end-user APIs of the application.” Applicants argue that there is no mention of “common operational plugins” (see page 18 of arguments).
Examiner disagrees. 
Izenberg teaches a set of common operational plugins as described in at least ¶ [0031] “The VCS 110 includes a resource manager 120 in the depicted embodiment, responsible for coordinating the configuration and allocation of resources on behalf of VCS clients 180, and for implementing various types of programmatic interfaces 121 used for interactions with clients 180 and/or third-party FPGA application developers 182.” 
In this case, these “programmatic interfaces” are the common plugins, they are common because they interact with multiple clients and third party developers. 

Applicants argue Massaguer does not disclose “that any plugin indicates "one or more programs other than application-specific logic of the application to be executed at the managed control plane service to satisfy the operational requirement of the application" as claim 1 recites. Massaguer discloses that the plugin generation application "automatically generates a platform-independent application programming interface (API) for the development environment 215." Massaguer at col. 5:31-34. But this does not disclose that any plugin indicates "one or more programs other than application-specific logic of the application to be executed at the managed control plane service to satisfy the operational requirement of the application" as claim 1 recites. (arguments page 21).
Examiner disagrees. 
Massaguer discloses “other than application-specific logic of the application” as a plugin for platform independent API for the development environment. The platform independent API acts as ““other than application-specific logic of the application.” Further, applicant never describes what he intends to claim rather what the claim is not. Arguments are not persausvie.

Applicants argue Claim 6 and 16, Nielson do not disclose “first set of common operational requirement plugins to be used for a first application in response to the invocation of at least one of the end-user APIs of the first application” 

Examiner will explain why these are arguments are not persuasive. 
Nielson teaches first set of common operational requirement plugins to be used for a first application in response to the invocation of at least one of the end-user APIs of the first application in at least ¶ [0076] “Application 210 exposes a common interface via which it is provisioned for new tenants. Tenants may be associated with tenant IDs that can be globally-unique. Provisioning a tenant can involve initializing data in application 210 and removing a tenant can involve deleting tenant data from application 210. Tenant data can be stored in application user volume 250 and/or user volumes 230. Resources consumed by application 210 can be reported on a per tenant basis as well as a per application instance basis. Application 210 can expose at least one capacity metric. A common API is used to fetch values of these metrics. Tenant provisioning can be automated through a standard OData interface on the management network.” And See ¶[0159] “A set of common components can be used and each application can implement a series of call-backs that are invoked by the bootstrap. This standardized process eliminates the need for each appliance developer to invent his own startup mechanisms and also guarantees a predictable, repeatable startup sequence for all conformant appliances.”
Thus, this common interface is the common operational requirement plugins to be used for a first application, and they are invoked by a user of the API.

Regarding the other arguments of Nielson are moot in light of the newly cited reference.

Regarding other dependent claims, arguments amount to only general allegations, and thus are not persuasive.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.

Conclusion                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194